—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted robbery in the second degree (Penal Law §§ 110.00, 160.10). Defendant contends that, because he challenged the constitutionality of a prior conviction as the predicate for his second felony offender status, County Court erred in failing to conduct a hearing on that issue pursuant to CPL 400.21 (7) (b) before sentencing him as a second felony offender. We disagree. Defendant challenged the constitutionality of the prior conviction in an appeal to this Court from that judgment of conviction, contending that the verdict was repugnant. We affirmed the judgment and noted that his contention that the verdict was repugnant was unpreserved for appellate review (People v Snyder, 192 AD2d 1080, lv denied 82 NY2d 903). Thus, a hearing on the same issue previously before this Court was not required (see, People v Ward, 232 AD2d 218, 218-219; People v Di Giacomo, 96 AD2d 1127).
We have examined defendant’s remaining contentions and *1047conclude that they are without merit. (Appeal from Judgment of Jefferson County Court, Clary, J. — Attempted Robbery, 2nd Degree.) Present — Denman, P. J., Hayes, Pigott, Jr., Balio and Fallon, JJ.